        Case 2:20-cr-00111-WBS Document 28 Filed 12/04/20 Page 1FILED
                                                                    of 1
                       UNITED STATES DISTRICT COURT        December 3, 2020
                      EASTERN DISTRICT OF CALIFORNIA       CLERK, US DSITRICT COURT
                                                                      EASTERN DISTRICT OF
                                                                          CALIFORNIA


UNITED STATES OF AMERICA,                     Case No. 2:20CR00111-WBS

                 Plaintiff,

        v.                                           ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
    HASAN RASHEED MCCAULIE,

                 Defendant.

TO:     UNITED STATES MARSHAL:

        This is to authorize and direct you to release HASAN RASHEED MCCAULIE

,

Case No. 2:20CR00111-WBS Charge 18USC § 922(g), from custody for the

following reasons:

                       Release on Personal Recognizance

                       Bail Posted in the Sum of $

                          xx   Unsecured Appearance Bond $       50,000.00

                               Appearance Bond with 10% Deposit

                               Appearance Bond with Surety

                               Corporate Surety Bail Bond

                          xx   (Other):      Conditions as stated on the record

        Issued at Sacramento, California December 3, 2020 at 2:00 pm.



                                     By:

                                           Allison Claire, U.S. Magistrate Judge
